Citation Nr: 1509386	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-35 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a psychiatric disorder, including depression and anxiety, and, if so, whether service connection is warranted.

2.  Entitlement to an initial rating in excess of 10 percent prior to February 23, 2011, and in excess of 20 percent from February 23, 2011, for service-connected radiculopathy of the right lower extremity.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in April 2010 and July 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The reopened issue of service connection for a psychiatric disorder, and the issues of entitlement to an increased rating for radiculopathy of the right lower extremity and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a decision in April 1980, the Board denied a claim of service connection for a psychiatric disorder (characterized as a nervous disorder).  

2.  The additional evidence presented since the Board decision in April 1980, pertaining to service connection for a psychiatric disorder, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1980 Board decision, which denied the Veteran's claim of service connection for a psychiatric disorder, is final.  38 U.S.C.A. § 7103(a) (West 2014); 38 C.F.R. § 20.1103 (2014).  

2.  The criteria for reopening the previously denied claim of service connection for a psychiatric disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening a Previously Denied Claim

Procedural History and Evidence Previously Considered

In a decision in April 1980, the Board denied the claim of service connection for a psychiatric disorder (characterized as a nervous disorder) on grounds that the evidence did not show the existence of nervousness during service or for several years thereafter and his service-connected back disability was not the medical cause of the nervous condition.  That decision became final by operation of law, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100.

The evidence previously considered consisted of the service treatment records, and VA and private treatment records containing treatment for diagnosed depression and anxiety.  

Current Claim to Reopen and Additional Evidence

The current claim to reopen was received by VA in February 2012. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA regarding the claim for a psychiatric disorder consists, in part, of May 2014 VA mental disorders disability benefits questionnaire, which stated that the Veteran's depressive and anxious symptoms were associated with the pain caused by his service-connected disabilities.

As the additional evidence relates to an unestablished fact necessary to substantiate the claim, namely, that the Veteran's claimed psychiatric disorders are related to his service-connected disabilities, the lack of such evidence was in part the basis for the previous denial of the claim, the additional evidence is new and material under 38 C.F.R. § 3.156(a).  

For this reason, the claim of service connection for a psychiatric disorder is reopened.  The reopened claim is addressed further in the remand section.


ORDER

The application to reopen the claim of service connection for a psychiatric disorder is granted and, to this extent only, the appeal is granted.



REMAND

As the RO has not adjudicated the reopened claim of service connection for a psychiatric disorder on the merits, due process requires that the claim be remanded for initial consideration of all the evidence by RO.  The Board also finds that a VA medical opinion would be useful in assessing the secondary service connection theory of entitlement.

The Veteran has been afforded several VA examinations regarding his radiculopathy of the right lower extremity; however, these examinations do not specify the severity of paralysis of the sciatic nerve.  As the medical evidence does not clearly show the severity of the Veteran's radiculopathy of the right lower extremity, an examination is necessary in order to determine the nature and severity of the symptoms.  38 C.F.R. § 4.2.

Finally, as the current severity of the Veteran's radiculopathy of the right lower extremity and the claim for service connection for a psychiatric disorder could have an impact on the outcome of the issue of TDIU, that issue is considered inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board finds that the TDIU issue should be remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  Consider the merits of the reopened claim of entitlement to service connection for a psychiatric disorder.

2.  Afford the Veteran a VA examination (or examinations) to assess the current severity of the Veteran's service-connected right lower extremity.  The Veteran's file must be made available to the examiner for review.  Neurological manifestations must be recorded.  The examiner is to address the current severity of the service-connected radiculopathy of the right lower extremity.

3.  Afford the Veteran a VA psychiatric examination to determine the etiology of any psychiatric disorder that is currently present.  The examiner should specifically address whether any current psychiatric disorder was caused or aggravated by service-connected disabilities.  The examiner should also address whether any current psychiatric disorder is related to service.  

4.  Following the above examination, schedule the Veteran for a VA examination regarding entitlement to TDIU.  All efforts to schedule the Veteran for the examination must be fully documented.  

The claims file must be made available to the examiner for review prior to the examination.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.

Without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the examiner must opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

If the examiner concludes that the Veteran is capable of securing a substantially gainful occupation, the examiner must state the types of occupation the Veteran is capable of and must specify what, if any, limitations would be present for such types of occupation.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


